Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Amendment filed on 02/18/2021.
Claims 1, 14, 28 have been amended.
Claims 1-4, 10, 14-17, 28 are pending in the instant application.

Claim Rejections - 35 USC § 112, 1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 14, 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.

Applicant is required to cancel the new matter in the response to this Office action.  Alternatively, Applicant is invited to identify sufficient written support in the original specification for the "limitations" indicated above.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10, 14-17, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over HELSON (US 2012/0308643) as evidenced by WKIPEDIA2 (https://en.wikipedia.org/wiki/Atrioventricular_block (downloaded on 07/26/2018)) in view of ZELTSER et al (Drug-Induced Atrioventricular Block: Prognosis After Discontinuation of the Culprit Drug. Journal of the American College of Cardiology. Volume 44, Issue 1, 7 July 2004, Pages 105-108), RANJAN et al (US 2014/0065061), HANSEN et al (US .
	HELSON teaches a method for treatment of drug induced cardiac irregularities, such as QT prolongation (see abstract) and atrioventricular block (see [0018]) comprising of: identifying the human subject in need (see [0014]; [0018]); administering to the human compositions comprising of: one or more active agents that induced cardiac irregularities (see [0018]), such as calcium channel blockers (see [0018]), such as verapamil (see [0070]) and beta-blockers; empty liposomes (see [0018]) comprise of lipids or phospholipids (see [0016]), such as lecithin (see [0016]), to treat the drug induced cardiac irregularities (see [0018]). WIKIPEDIA2 teaches there are three types of atrioventricular block, wherein the first-degree and second-degree are typically asymptomatic (see pg. 2). The third-degree has noticeable symptoms that present itself as more urgent such as: dizziness, fatigue, chest pain, pre syncope or syncope (see pg. 2). Even though one skilled in the art would treat all three types of atrioventricular block, the AV block being treated at the hospital is most likely to be a second-degree or a third-degree, because this is when the patient is symptomatic and is most likely to come to the hospital. 
HELSON does not specifically teach that the AV block is a third-degree block; or using specific phospholipids, such as DMPC or DMPG; or that fingolimod drug treats multiple sclerosis but causes AV blocks.
ZELTSER teaches the prior art had known of AV blocks, such as third-degree AV block (see abstract).

HANSEN teaches conventional liposomes are typically composed of phospholipids (see [0350]), such as DMPC and DMPG (see [0351]).
YAGI teaches the prior art had known that fingolimod treats multiple sclerosis (see pg. 39), but has side effects of atrioventricular block (AV block) and QT-prolongation, wherein the atrioventricular block (AV block) can be third degree (see abstract and pg. 41).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to treat AV block that is third-degree block. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because HELSON teaches treating AV blocks.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate making lipids/liposomes with phospholipids, such as lecithin, DMPC, and DMPG. The person of ordinary skill in the art would have been motivated to make those modifications, and reasonably would have expected success because these are functional equivalents of phoithspholipids frequently used in the making of liposomes.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate giving lipids/liposomes to patients needing or currently taking fingolimod in an amount to treat multiple sclerosis and/or verapamil, since fingolimod is a drug that is used to treat multiple sclerosis and has side effect of third degree atrioventricular block and QT-prolongation. The person of ordinary skill in the art 
Note, it would have been obvious to repeatedly increase the amount of phospholipids until elimination of the AV block is treated 100%. 

Response to Arguments
	Applicant argues that Applicants have already overcome by amendment and/or argument the combination of Helson as evidenced by Wikipedia2 in view of Zeltser and Yagi. Thus, the missing motivation and/or elements or limitations must come from newly cited references of Hansen and Ranjan. However, the additional art cited fails to provide any such motivation and/or elements or limitations when read "as-a-whole". Ranjan is directed to a polymeric nanocurcumin for minimizing QT prolongation associated with curcumin (Abstract) for the treatment of cancer. Hansen is directed to the use of GLP-1 molecules for the treatment of biliary dyskinesia (Abstract), and merely teaches that liposomes can include phospholipids such as DMPC and DMPG. When read as-a whole, the skilled artisan learns from Ranjan that a polymer must be included in any composition that also includes curcumin for cancer therapy. Nothing in Ranjan motivates the replacement of curcumin for cancer, with fingolimod and verapamil for treating multiple sclerosis (MS). Hansen teaches the use of molecules for the treatment of biliary dyskinesia, not MS, and is also silent on AV block. Nothing in either Ranjan and/or Hansen teaches that the results of any substitution would be predictable and/or 
The Examiner finds this argument unpersuasive, because in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this instance, as discussed in the rejection, HANSEN, RANJAN and YAGI are secondary references to show that RANJAN teaches method of minimizing QT prolongation (see title and abstract), using lipids, such as lecithin, DMPC and DMPG (see ([0010]) and HANSEN teaches conventional liposomes are typically composed of phospholipids (see [0350]), such as DMPC and DMPG (see [0351]) and YAGI teaches the prior art had known that fingolimod treats multiple sclerosis (see pg. 39), but has side effects of atrioventricular block (AV block) and QT-prolongation, wherein the atrioventricular block (AV block) can be third degree (see abstract and pg. 41). Thus, it would have been obvious to the person of ordinary skill in the art at the time the invention was made to treat AV block that is third-degree block. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because HELSON teaches treating AV blocks. It would have been obvious to the person of ordinary skill in 
	Applicant argues that the crux of the argument for obviousness is described in the Current Action at the bottom of page 4, in which the Office argues that it would have been obvious to incorporate certain specific phospholipids because the skilled artisan knows that liposomes can be made from phospholipids, and that such phospholipids are all functionally equivalent. However, the Office proffers no evidence or citation from the art of record that any of the claimed phospholipids are functionally equivalent.
	The Examiner finds this argument unpersuasive, because they are phospholipids.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618